DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2019/0000016 to Friesen in view of patent no. 6,776,569 to McMahon et al.
Regarding claims 1 and 7, Friesen discloses a farm implement comprising: a frame (12); a container (24) mounted on the frame and configured to hold agricultural material, the container having a container opening to receive agricultural material and a discharge opening (36) for discharging agricultural material; a first auger assembly (not numbered, but shown in fig. 1) disposed in the container and operable to move agricultural material from the container toward the discharge opening; a second auger assembly (not numbered, but shown in fig. 1) including an inlet in communication with the discharge opening to receive agricultural material therefrom and an outlet to discharge agricultural material; and a drive assembly (46); wherein the first auger assembly comprises a first auger section comprising a first auger shaft (32) configured to rotate about a longitudinal axis of the first auger section and a first helical flighting (34) disposed along the first auger shaft; wherein the second auger assembly comprises a second auger section comprising a second auger shaft (44) configured to rotate about a longitudinal axis of the second auger section and a second helical flighting (not numbered, but shown in fig. 1) disposed along the second auger shaft; wherein a first end of the first auger shaft located at or around the discharge opening of the container is in proximity with a second end of the second auger shaft located at or around the inlet of the second auger assembly; wherein the drive assembly (46) comprises a first member (not numbered, but shown in fig. 3) disposed at the first end of the first auger shaft and operably connected to the first auger shaft to drive the first auger shaft, the drive assembly further including a second member (not numbered, but shown in fig. 3) disposed at the second end of the second auger shaft and operably connected to the second auger shaft to drive the second auger shaft; wherein the drive assembly further comprises a third member (58 and 64) disposed between the first member and the second member;-38-Attorney Docket No. 1994-464US2 wherein the drive assembly further comprises a first gear assembly (68) operatively connecting a transmission shaft (50) to the first member, a second gear assembly (66) operatively connecting the input shaft (not numbered, but shown in fig. 1; Note: the shaft in front of element [38] is the input shaft) to a second drive member, and a third gear assembly (62) operatively connecting the first and second gear assemblies; wherein a power input device (60) is connected to the first and second members of the drive assembly;  and wherein the longitudinal axes of the first and second auger sections are substantially coplanar.
Friesen discloses claimed invention except for wherein the second helical flighting extends at least in part below the longitudinal axis of the first auger section when the second auger assembly is in an operating position. 
McMahon et al. discloses that it is known to have wherein the second helical flighting (45) extends at least in part below the longitudinal axis of the first auger section (35) when the second auger assembly is in an operating position (see fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Friesen with the teachings of McMahon et al. by substituting second auger of McMahon et al. with Friesen with a reasonable amount of success for the purpose of providing increased functionality between the two augers.
	Regarding claim 2, Friesen discloses a power take-off (paragraph 79).
	Regarding claim 3, Friesen discloses the farm implement of claim 1, wherein the second auger assembly is moveable between a first operating position capable of discharging grain on a first side of the farm implement and a second operating position capable of discharging grain on a second side of the farm implement (paragraph 70).
	Regarding claims 4 and 5, Friesen discloses the farm implement of claim 1, wherein the second auger assembly is angled such that the longitudinal axes of the first and second auger sections are not orthogonal and wherein the second auger assembly is angled forward such that an angle between the longitudinal axis of the second auger section and the longitudinal axis of the first auger section is greater than 45 degrees (not numbered, but shown in fig. 1).
	Regarding claim 6, Friesen discloses the farm implement of claim 1, wherein the second auger assembly further comprises: a third auger section comprising a third auger shaft configured to rotate about a longitudinal axis of the third auger section and a third helical flighting disposed along the third auger shaft, a joint connecting the second and third auger sections together and defining a pivot axis about which the third auger section is pivotable relative to the second auger section, and a folding assembly configured to pivot the second and third auger sections between an operating position in which the second and third helical flightings are operably coupled to permit grain to be discharged from the container and a transport position in which the third auger section extends along a wall of the container to facilitate transporting the farm implement (see Friesen’s claim 1).
Regarding claim 7, Friesen in view of McMahon et al. discloses the claimed invention except for the specific location of the power input device.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the power input device between the first and second members of the drive assembly for the purpose of providing symmetric force to each gear and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claims 8 and 9, Friesen discloses a transmission shaft (50).
	
Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.    
In response to applicant's argument that the combination of references used to make the rejection don’t work together, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the features referenced by the applicant are not mutually exclusive and combinable based on the teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
                                                                                                                                                                                                        
Wbj.